DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication:  Original claims filed 08/12/20.  This action is made non-final.
3.	Claims 1-15 are pending in the case.  Claims 1 are independent claims.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim 1, 6, 8, 10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being rejected by anticipated by Lee (US 20160372135).
Regarding claim 1, Lee discloses wearable device comprising:
a housing forming at least a part of an exterior of the wearable device (FIG. 5, a smart watch housing);
a plurality of openings formed in at least a partial region of the housing (FIG. 2, actuator and microphone);

at least one microphone sensing vibration introduced from an outside via the plurality of openings and the passage (Vibration generated by the actuator 530 may also be input back to a microphone 510 through a structure of the smart watch 500, for example, a band or a main body, causing an echo. Thus, in an exemplary embodiment, the background noise input to the microphone 510 and the echo component may be removed and/or reduced integrally. According to an exemplary embodiment, instead of removing noise before or after removing an echo, the background noise and the echo component are removed in an integrated manner, thereby improving speech sound quality without causing distortion, paragraph 0087).
Regarding claim 6, Lee discloses further comprising a bracket (see FIG. 5 wherein the housing is connected to the band) disposed between the elastic body and an inner surface of the housing, wherein the bracket includes a plurality of holes facing the plurality of openings (FIG. 5, 500 is connected to a bracket/holes where the band/strap is connected to the rest of the housing). 
Regarding claim 8, Lee discloses wherein the elastic body includes:
a first passage from the plurality of openings toward an interior of the wearable device (FIG. 5, the watch is at least connected via the band to the housing of the device); and 
a second passage from the first passage toward the microphone (FIG. 5, the band is connected to the microphone which is connected to the housing of the device). 
Regarding claim 10, Lee discloses wherein the elastic body includes: a first piece including the first passage (at least FIG. 5 discloses wherein the watch is connected to the band on one side); and 
a second piece including the second passage (at least FIG. 5 discloses wherein the watch is connected to the band on the opposite side wherein the band contains 510 and 530).
Regarding claim 12, Lee discloses wherein the microphone is at least partially accommodated in the elastic body (see FIG. 5, at 510 there is a microphone).
Regarding claim 13, Lee discloses further comprising:
a memory (see FIG. 2, controller); and 
a processor configured to control the microphone, wherein the processor is configured to (see FIG. 5 controller and paragraph 0087):
perform a first function if a waveform of the vibration introduced from the outside corresponds to a first waveform stored in the memory; and perform a second function if the waveform corresponds to a second waveform stored in the memory (An echo path 140 may, for example, be a path along which an echo component, which causes an echo in an audio signal, is delivered to a microphone 150. The vibration generated in the actuator 120 may be delivered to the microphone 150 after passing through the air, a structure of an apparatus for processing a speech signal, or the like, or being reflected from the human body 130. For example, any path through which the vibration generated by the actuator 120 is input back to the microphone 150 may be the echo path 140. The signal input to the microphone 150 through the echo path 140 causes an echo and thus deteriorates sound quality of the speech signal input to the microphone 150. Thus, the signal input to the microphone 150 is delivered to a communicator .

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2-5, 7, 9 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee in view of Feinstein (US 20180188894).
Regarding claim 2, Lee does not disclose wherein further comprising a display, wherein the housing includes a first housing covering a front surface of the display and a second housing covering a back surface of the display, and the plurality of openings are disposed on a side surface of the second housing. 
However, Feinstein discloses wherein in at least FIGS. 6-7C there is a front side, a backside, and button openings on the side of the smart watch housing.
The combination of Lee and Feinstein would have resulted in the physical housing of Lee to further incorporate the watch features as taught in Feinstein.  One would have been motivated to have combined the references because a user in Lee is already involved smart watches using various features to better notify a user.  Therefore, the combination utilizes well-known teachings and as such the combination would have resulted in a predictable invention. 
Regarding claim 3, Lee does not disclose wherein the plurality of openings are disposed in a direction substantially parallel to the display.
However, Feinstein discloses wherein in at least FIGS. 6-7C there the side buttons are substantially parallel to the display – they are on the edge of the sides.
The combination of Lee and Feinstein would have resulted in the physical housing of Lee to further incorporate the watch features as taught in Feinstein.  One would have been motivated to have combined the references because a user in Lee is already involved smart watches using various features to better notify a user.  Therefore, the combination utilizes well-known teachings and as such the combination would have resulted in a predictable invention. 
Regarding claim 4, Lee does not disclose wherein the housing includes a curved surface having a specified curvature, and the plurality of openings are formed on the curved surface. 
However, Feinstein discloses wherein in at least FIGS. 6-7C there the watch itself is curved as seen specifically in FIG. 6 wherein the openings/buttons are on a curved side (50, 54, 52). 
The combination of Lee and Feinstein would have resulted in the physical housing of Lee to further incorporate the watch features as taught in Feinstein.  One would have been motivated to have combined the references because a user in Lee is already involved smart watches using various features to better notify a user.  Therefore, the combination utilizes well-known teachings and as such the combination would have resulted in a predictable invention. 
Regarding claim 5, Lee does not disclose wherein the plurality of openings include a first opening, a second opening, and a third opening that are arranged at specified intervals and a 
However, Feinstein discloses wherein in FIG. 16, wherein there are at least a plurality of openings and also FIG. 6 wherein the openings on the side are spaced out.  Further in FIG. 16, the openings at 550 and 552 are larger than other buttons as they are camera buttons wherein 554 and 556 appear smaller (smaller cameras).
The combination of Lee and Feinstein would have resulted in the physical housing of Lee to further incorporate the watch features as taught in Feinstein.  One would have been motivated to have combined the references because a user in Lee is already involved smart watches using various features to better notify a user.  Therefore, the combination utilizes well-known teachings and as such the combination would have resulted in a predictable invention. 
Regarding claim 7, Lee does not disclose wherein the plurality of openings have a specified diameter, and the plurality of holes have different diameters. 
However, Feinstein discloses wherein in FIG. 16, wherein there are at least a plurality of openings and also FIG. 6 wherein the openings on the side are spaced out.  Further in FIG. 16, the openings at 550 and 552 are larger than other buttons as they are camera buttons wherein 554 and 556 appear smaller (smaller cameras).
The combination of Lee and Feinstein would have resulted in the physical housing of Lee to further incorporate the watch features as taught in Feinstein.  One would have been motivated to have combined the references because a user in Lee is already involved smart watches using various features to better notify a user.  Therefore, the combination utilizes well-known teachings and as such the combination would have resulted in a predictable invention. 
Regarding claim 9, Lee does not disclose wherein a plurality of the first passages are provided corresponding to the plurality of openings.
However, Feinstein discloses in at least FIG. 16 wherein a plurality of the pathways to the watch correspond to the buttons – also see FIG. 6 wherein the side buttons lead to the openings and are along the path of the watch display.
The combination of Lee and Feinstein would have resulted in the physical housing of Lee to further incorporate the watch features as taught in Feinstein.  One would have been motivated to have combined the references because a user in Lee is already involved smart watches using various features to better notify a user.  Therefore, the combination utilizes well-known teachings and as such the combination would have resulted in a predictable invention. 
Regarding claim 11, Lee does not disclose wherein the partial region has an inclined surface, and a region in which the plurality of openings are disposed in the partial region protrudes relatively in an outward direction. 

The combination of Lee and Feinstein would have resulted in the physical housing of Lee to further incorporate the watch features as taught in Feinstein.  One would have been motivated to have combined the references because a user in Lee is already involved smart watches using various features to better notify a user.  Therefore, the combination utilizes well-known teachings and as such the combination would have resulted in a predictable invention. 
9.	Claim 14 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee in view of Wei (US 20150169072).
Regarding claim 14, Lee does not disclose wherein the first waveform is stored in association with a first gesture input of a user generated at a first distance from the wearable device, and the second waveform is stored in association with a second gesture input of the user generated at a second distance from the wearable device. 
However, Wei discloses wherein the determining module 165 may determine the shape formed by the trajectory according to a characteristic of the waveform diagram, and perform a specific function corresponding to the shape on the object circled by the gesture according to the shape. More specifically, the determining module 165 may determine the shape of the polygon formed by the trajectory of the gesture according to a number of peaks or troughs existed in the waveform diagram, or peak values of the peaks and a proportional relation between sizes of the peak values, and then perform the specific function (e.g., selecting the object, activating an application corresponding to the object, but the invention is not limited thereto) corresponding to the shape on the object circled by the gesture according to the shape (paragraph 0057).
The combination of Lee and Wei would have resulted in the physical housing of Lee to further incorporate the watch features as taught in Wei.  One would have been motivated to have combined the references because a user in Lee is already involved smart watches using various features to better notify a user.  Therefore, the combination utilizes well-known teachings and as such the combination would have resulted in a predictable invention. 
Regarding claim 15, Lee does not disclose wherein further comprising a display configured to display at least one graphic object, wherein the processor is configured to: move the at least one graphic object displayed on the display in a first direction corresponding to the 
However, Wei discloses wherein the determining module 165 may determine the shape formed by the trajectory according to a characteristic of the waveform diagram, and perform a specific function corresponding to the shape on the object circled by the gesture according to the shape. More specifically, the determining module 165 may determine the shape of the polygon formed by the trajectory of the gesture according to a number of peaks or troughs existed in the waveform diagram, or peak values of the peaks and a proportional relation between sizes of the peak values, and then perform the specific function (e.g., selecting the object, activating an application corresponding to the object, but the invention is not limited thereto) corresponding to the shape on the object circled by the gesture according to the shape (paragraph 0057).
The combination of Lee and Wei would have resulted in the physical housing of Lee to further incorporate the watch features as taught in Wei.  One would have been motivated to have combined the references because a user in Lee is already involved smart watches using various features to better notify a user.  Therefore, the combination utilizes well-known teachings and as such the combination would have resulted in a predictable invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID E CHOI/Primary Examiner, Art Unit 2174